Case 2:19-cv-07071-CJC-MRW Document 31 Filed 07/08/20 Pagelofi1 Page ID #:173

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. CV 19-7071 CJC (MRWx) Date July 8, 2020

 

Title Whitaker v. Tierra Restaurants

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE
1. Plaintiff filed a second motion in this action that is not in the joint format

mandated under the Local Rules. (Docket # 30.) This motion seeks evidentiary and case-
terminating sanctions against Defendant for failure to comply with this Court’s previous order
(Docket # 27) compelling the production of initial disclosures

2. The Court previously informed the defense that a party’s failure to file a required
document within a deadline set by local rule or to cooperate in the submission of a joint
discovery motion “may be deemed consent to the granting [ | of the motion.” Local Rule 7-12.
Therefore, Defendant is ORDERED TO SHOW CAUSE for the failure to comply with the joint
filing process and to submit a substantive response to the motion by July 22, at 12:00 p.m. If no
submission is received, Judge Wilner will likely recommend to the district judge that the motion
will be granted as unopposed under local rule and that judgment be entered without further
proceedings.

3. Additionally, Mr. Chandler is ORDERED to personally submit a declaration
explaining the circumstances of his / his client’s conduct in this action.

4. Due to the ongoing court closure for the coronavirus outbreak, the hearing on the
motion is VACATED. The Court will contact the parties if any telephone or video conference
will be set in the action.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 1
